Name: Commission Regulation (EEC) No 2025/85 of 22 July 1985 suspending advance fixing of the subsidy for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7. 85 Official Journal of the European Communities No L 191 /41 COMMISSION REGULATION (EEC) No 2025/85 of 22 July 1985 suspending advance fixing of the subsidy for colza, rape and sunflower seed and suflower seed considerably in excess of the quanti ­ ties which might be expected under more normal conditions ; Whereas the above situation requires that application of the provisions concerning advance fixing of subsi ­ dies for the products concerned be temporarily suspended and that, in accordance with the second paragraph of Article 5 of Regulation (EEC) No 1594/83, certificates should not be issued where the application is lodged between 22 and 24 July 1985, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, i Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oilseeds (3), and in particular the second subparagraph of Article 8 (3) thereof, Whereas, under Article 8 of Regulation (EEC) No 1594/83, the application of the provisions concerning advance fixing may be suspended if the volume of applications for advance fixing of the subsidy does not appear to be related to normal outlets for seeds harvested in the Community and if the certificate applied for has not yet been issued ; Whereas there is a danger that, if existing arrange ­ ments are adhered to, subsidies could be fixed in advance in the short term for quantities of colza, rape HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the subsidy for colza, rape and sunflower seed is hereby suspended in the case of certificates the application for which is lodged between 22 and 24 July 1985 . Article 2 This Regulation shall enter into force on 23 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1985. For the Commission Frans ANDRIESSEN Vice-President o OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 26, 31 . 1 . 1985, p. 2. (3) OJ No L 163, 22. 6 . 1983, p. 44.